Appeal from an order of the Supreme Court, Onondaga County (Thomas J. Murphy, J.), entered March 1, 2006. The order granted defendant’s motion for summary judgment dismissing the amended complaint and denied plaintiffs cross motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is modified on the law by denying the motion *1185and reinstating the amended complaint and as modified the order is affirmed without costs.
Memorandum:
Plaintiff commenced this action seeking to collect the proceeds of a life insurance policy issued to her husband (decedent) by defendant. The policy was issued effective August 2, 2001, and was in effect on March 22, 2003 when decedent died from non-Hodgkins lymphoma. Supreme Court erred in granting defendant’s motion for summary judgment dismissing the amended complaint, and we therefore modify the order accordingly. In support of its motion, defendant asserted that decedent materially misrepresented the state of his health on the application for the life insurance policy by failing to disclose that his physician treated him for an enlarged lymph node in his neck and that the policy therefore was void from its inception (see generally Taradena v Nationwide Mut. Ins. Co., 239 AD2d 876, 877 [1997]). Contrary to the court’s determination, defendant failed to meet its burden of establishing as a matter of law that decedent misrepresented a material fact on the application for the life insurance policy (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The evidence submitted by defendant in support of its motion established that decedent was not advised prior to the issuance of the policy that the enlarged lymph node was possibly malignant or that it was a serious medical condition. Indeed, according to the deposition testimony of decedent’s physician submitted by defendant in support of its motion, decedent’s physician believed that the condition was not malignant (see Fratello v Savings Banks Life Ins. Fund, 186 AD2d 1061 [1992]).
In any event, even assuming, arguendo, that the failure to disclose the condition constituted a misrepresentation, we conclude that defendant failed to establish as a matter of law that the misrepresentation was material. “In order to prove that a misrepresentation is material as a matter of law, an insurer must submit evidence concerning its underwriting practices with respect to applicants with similar histories, establishing that it would have denied the application had it contained accurate information” (Iacovangelo v Allstate Life Ins. Co. of N.Y., 300 AD2d 1132, 1133 [2002]; see Insurance Law § 3105). Here, defendant failed to submit such evidence. The affidavit of defendant’s underwriting representative merely states that defendant would have “postponed” issuing the policy and awaited further tests had defendant known about decedent’s treatments, but the underwriting representative does not state that defendant would have denied the application (see Iacovangelo, 300 AD2d at 1133; Campese v National Grange Mut. Ins. Co., 259 AD2d 957, 958 [1999]).
*1186All concur except Scudder, EJ., and Centra, J., who dissent in part and vote to affirm in the following memorandum.